    Case: 1:21-cv-02238 Document #: 10 Filed: 05/21/21 Page 1 of 6 PageID #:52




                     IN THE UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION


SHENZHEN HAOHUASUAN                       )
TECHNOLOGY CO. LTD.,                      )       Civil Action No.:1 :21-cv-02238
                                          )
                    Plaintiff,            )       Judge Gary Feinerman
             v.                           )
                                          )       Magistrate Judge Beth W. Jantz
Legiral.com, an Internet domain name,     )
                                          )
                                          )
                                          )
                    Defendant             )



     MOTION FOR APPROVAL OF SERVICE BY PUBLICATION AND ORDER
                       FREEZING TRANSER

       Now comes Plaintiff, Shenzhen Haohuasuan Technology Co. Ltd.,

(hereinafter "Haohuasuan" or "Plaintiff') by its counsel Ladas & Parry LLP hereby

moves this Court for an Order (1) approving service by publication (2) an Order

finding Defendant in Default and (3) to preliminarily enjoin the registrant of

legiral.com from transferring the domain name by enjoining the registrar Godaddy

from permitting such a transfer.

       INTRODUCTION

       Rule 55(a) of the Federal Rules of Civil Procedure provides that "when a

party against whom a judgment for affirmative relief is sought has failed to plead

or otherwise defend as provided by these rules and the fact is made to appear by

affidavit or otherwise, the clerk shall enter the party's default". Fed. R. Civ. P.

55(a). Rule 55(b)(2) of the Federal Rules of Civil Procedure provides that this


                                              1
     Case: 1:21-cv-02238 Document #: 10 Filed: 05/21/21 Page 2 of 6 PageID #:53




Court may enter judgment by default. Fed. R. Civ. P. 55(b)(2).

        Service of process was complete on registrar GoDaddy, GoDaddy put the

domain name registrant on notice and the entire docket listing and documents

have been made available publicly on the Internet.

       THE PARTIES

       There are two real parties to this action, an apparent Paraguayan individual, the

real party in interest, and the defendant domain name www.legiral.com in rem.

        In the present situation, Plaintiff filed this action on April 26, 2021, alleging

violation of the Anti-Cybersquatting Consumer Protection Act (ACPA) 15 U.S.C. 1125

(d). See Complaint, Doc. #1, Case No. 21-cv-02238.

       The publicly available information on domain name registrant’s address yields

nothing, Doc. #1-2, but the registrant Godaddy would have contact information and

under the auspices of the ACPA, serving a Complaint in rem contemplates working

through the registrar – in part, that is why personal jurisdiction over the registrar

(present here for Godaddy) is required. Pursuant to ACPA copies of the original

Complaint were sent via USPS to Godaddy, Inc., the domain name registrant, on April

27, 2021, See Ex. A, and via Electronic Mail on April 28, 2021. See Ex. B. Godaddy

acknowledged receipt and stated that it would freeze transfer for 30 days unless

extended by Court Order. Ex. C

       Additionally, on April 29, 2021, Plaintiff's process server, ATG Legal service,

Inc. served the Summons and Complaint on the Registered Agent for

Godaddy.com. Return of service was filed with the Court. Doc #7.

                                               2
     Case: 1:21-cv-02238 Document #: 10 Filed: 05/21/21 Page 3 of 6 PageID #:54




                IN REM SERVICE OF PROCESS INCLUDING MAIL AND EMAIL

       The Amended Complaint was served on domain name registrar Godaddy

pursuant to ACPA service of process requirements:

       (1)      Notice of Mailing, Document #7, (15 USC 1125(d)(2)(A)(ii)(II)(aa))

       (2)      Certificate of Service by Electronic Mailing (15 USC

                1125(d)(2)(A)(ii)(II)(aa) and (bb)) to Domain name registrant. Godaddy

                provided confirmation that it served the Complaint, Ex. C.



       The attempts to communicate with Domain name registrant meet the diligence

requirement, but due to privacy of information, direct contact is structurally

unsuccessful. 15 USC 1125(d)(2)(A)(ii)(II). Service of Process of the in rem action on

the domain name registrar, Godaddy, has been completed. 15 USC 1125(d)(2)(B).

       The Complaint is also published. The entire docket, with free links to download

the pleadings is published on the Courtlistener – Recap website:

       https://www.courtlistener.com/docket/59924142/shenzhen-haohuasuan-

technology-co-ltd-v-legiralcom/ .    Being available on the Internet, for free, with copies

downloadable, for free, is better notice than traditional publication like the printed

Chicago Daily Law Bulletin.

       Thus, there has been both mail and email notice under the ACPA, formal service

of process, and publication. Approving service of process on Defendant by publication

pursuant to Federal Rule of Civil Procedure 4(e) and 735 ILCS 5/2-203.1, is supported

by the facts.




                                              3
     Case: 1:21-cv-02238 Document #: 10 Filed: 05/21/21 Page 4 of 6 PageID #:55




       The docket reveals that, although there was return of service more than 21 days

ago, no Answer or otherwise plead motion has been filed. Defendant, in rem domain

name legiral.com is in default under Rule 54 (a).

       The remedy under the ACPA is transfer of the domain name. A Rule 54 (b)

Judgment ordering Godaddy to transfer the domain name to Plaintiff is in order.

       ORDER EXTENDING FREEZE ON DOMAIN NAME TRANSFER

       Contemplating a need for procedural considerations,Godaddy.com LLC should

not release the hold on transferring of domain name to anyone other than Plaintiff.

Unless a final Order transferring, and actions responsive thereto effective before May

29, 2021, the domain name registrant could, in theory, sell (or transfer) the domain

name to another entity, which would complicate the current lawsuit.

       Plaintiff respectfully moves this Court Order Godaddy to not transfer the domain

name to any entity other than Plaintiff.

       CONCLUSION

       The multi-part service in the in rem case has been accomplished. Accordingly

Plaintiff moves that this court enter default judgment in its favor and against:

       (1) the domain name www.legiral.com, in rem is in default under Rule 54 (a);

       (2) Pursuant to Rule 54 (b) Godaddy shall transfer the domain name to Plaintiff;

       (3) Until the transfer in (2) is accomplished Godaddy.com shall continue its hold

          on transferring legiral.com.




                                           Respectfully submitted,

                                             4
    Case: 1:21-cv-02238 Document #: 10 Filed: 05/21/21 Page 5 of 6 PageID #:56




                                     By:    /Frank Gao/

                                     One of Plaintiff’s attorneys
Frank Gao
David C. Brezina
Ladas & Parry LLP
224 S. Michigan Ave. Suite 1600
Chicago, Illinois 60604
(312) 427-1300




                                        5
    Case: 1:21-cv-02238 Document #: 10 Filed: 05/21/21 Page 6 of 6 PageID #:57




                             CERTIFICATE OF SERVICE

      I hereby certify that true and correct copies of the foregoing was by electronic

mailing this 21th day of May, 2021 to:

  GoDaddy.com, LLC
  14455 N Hayden Rd #226
  Scottsdale, AZ 85260
  Via Email To:
  Courtdisputes@godaddy.com


                                  By:
                                         One of Plaintiff’s attorneys


                                         By:    /Frank Gao/

                                         One of Plaintiff’s attorneys
Frank Gao
David C. Brezina
Ladas & Parry LLP
224 S. Michigan Ave. Suite 1600
Chicago, Illinois 60604
(312) 427-1300




                                           6
